 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 824 
In the House of Representatives, U. S.,

October 28, 2009
 
RESOLUTION 
Congratulating the Northwestern University Wildcats on winning the 2009 NCAA women’s lacrosse championship, and to commend Northwestern University for its pursuit of athletic and academic excellence. 
 
 
Whereas the Northwestern women’s lacrosse team serves as important role models to young athletes, demonstrating excellence on the athletic field and in the classroom; 
Whereas Northwestern defeated North Carolina 21–7 to win the national championship on May 24, 2009; 
Whereas Northwestern finished the season with a 23–0 record to win their fifth straight national championship; and 
Whereas senior Hannah Nielsen won the Tewaaraton Trophy, given to the Nation’s top player, and played a vital role in helping Northwestern to a 23–0 record in 2009, finishing her distinguished career as the Wildcats’ all-time leader in points (398) after becoming the NCAA Division I all-time assist leader with 224: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Northwestern University and its athletes, coaches, faculty, students, administration, and alumni on the winning of the 2009 NCAA women’s lacrosse championship; 
(2)recognizes and commends Northwestern University for its pursuit of athletic as well as academic excellence; and 
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Northwestern University President Henry S. Bienen, Athletic Director James Phillips, and Head Coach Kelly Amonte Hiller for appropriate display. 
 
Lorraine C. Miller,Clerk.
